Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al., US PGPUB 2017/0053604 hereinafter referenced as Li.

As to claim 1, Li discloses a method for brightness adjustment, comprising: determining, by a mobile terminal, a posture of the mobile terminal ([0030] the electronic device detects an orientation of the measurement plane using a gravity sensor); 
(based on the orientation, it determines whether the measurement plane faces a direction of the ambient light source, wherein the direction of the ambient light source is a default direction or a direction input by the user); and
adjusting, by the mobile terminal, display brightness of the display screen according to the orientation relationship by: decreasing, in response to determining that the display screen faces toward the light source and a light sensor of the mobile terminal detects brightness greater than a first preset threshold, the display brightness of the display screen, wherein the first preset threshold is a value acquired when the light sensor faces toward the light source at a position farthest away from the light source in a preset region: or increasing, in response to determining that the display screen faces away from the light source and a light sensor of the mobile terminal detects brightness less than a second preset threshold, the display brightness of the display screen, wherein the second preset threshold is a value acquired when the light sensor faces away from the light source at a position closest to the light source in a preset region (as shown in fig. 2A, the backlight is adjusted depends on the orientation of the device and [0043] in a first way, the electronic device may obtain a distance between the object and the electronic device by a distance sensor and detect whether the distance is less than a distance threshold. The distance sensor may be implemented, for example, as an infrared range sensor or a laser range sensor. If the distance is less than the distance threshold, it is determined that the electronic device is located on or near the object and thus the electronic device is not being actively used by the user. If the distance is greater than the distance threshold, it is determined that the electronic device is not located on or close to the object and thus the electronic device is being actively used by the user).
Li does not specifically disclose the preset region is a region that comprises the mobile terminal as a center and a preset numerical value as a radius.
However, in the same endeavor, Chen discloses the preset region is a region that comprises the mobile terminal as a center and a preset numerical value as a radius (the obtained relative to the view angle of the edge area, comprising: obtaining the radius of the edge area, obtaining the display area is located in the arc length of the portion of the edge region and the central region, obtaining the sight and the radius obtained by the arc and the horizon to obtain the visual angle (summary section)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Li to further include Chen’s method of brightness control method based on the center and radius of the display device in order to  the display effect of the display device with intention of displaying a clear image.

As to claim 7, Li discloses a mobile terminal, comprising: 
a display screen (the display screen of the device in fig. 2D);
an acceleration sensor configured to determine a posture of the mobile terminal; and a processor electronically connected with the display screen and the acceleration ([0030] the electronic device detects an orientation of the measurement plane using a gravity sensor), 
wherein the processor is configured to: determine an orientation relationship between the display screen and a light source according to the posture of the mobile terminal and a position of the light source (processor 518, fig. 5; wherein base on the orientation, it determines whether the measurement plane faces a direction of the ambient light source, wherein the direction of the ambient light source is a default direction or a direction input by the user); and
adjusting, by the mobile terminal, display brightness of the display screen according to the orientation relationship by: decreasing, in response to determining that the display screen faces toward the light source and a light sensor of the mobile terminal detects brightness greater than a first preset threshold, the display brightness of the display screen, wherein the first preset threshold is a value acquired when the light sensor faces toward the light source at a position farthest away from the light source in a preset region: or increasing, in response to determining that the display screen faces away from the light source and a light sensor of the mobile terminal detects brightness less than a second preset threshold, the display brightness of the display screen, wherein the second preset threshold is a value acquired when the light sensor faces away from the light source at a position closest to the light source in a preset region (as shown in fig. 2A, the backlight is adjusted depends on the orientation of the device and [0043] in a first way, the electronic device may obtain a distance between the object and the electronic device by a distance sensor and detect whether the distance is less than a distance threshold. The distance sensor may be implemented, for example, as an infrared range sensor or a laser range sensor. If the distance is less than the distance threshold, it is determined that the electronic device is located on or near the object and thus the electronic device is not being actively used by the user. If the distance is greater than the distance threshold, it is determined that the electronic device is not located on or close to the object and thus the electronic device is being actively used by the user).
Li does not specifically disclose the preset region is a region that comprises the mobile terminal as a center and a preset numerical value as a radius.
However, in the same endeavor, Chen discloses the preset region is a region that comprises the mobile terminal as a center and a preset numerical value as a radius (the obtained relative to the view angle of the edge area, comprising: obtaining the radius of the edge area, obtaining the display area is located in the arc length of the portion of the edge region and the central region, obtaining the sight and the radius obtained by the arc and the horizon to obtain the visual angle (summary section)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Li to further include Chen’s method of brightness control method based on the center and radius of the display device in order to  the display effect of the display device with intention of displaying a clear image.

As to claim 11, Li discloses a device for brightness adjustment, the device comprising: a processor (processor 518, fig. 5);
(memory 508, fig. 5); and
a plurality of programs stored in the memory that, when executed by the processor, cause the device to perform acts comprising: determining a posture of a mobile terminal ([0008] In another embodiment, a non-transitory computer-readable storage medium having stored therein instructions is disclosed);
determining an orientation relationship between a display screen of the mobile terminal and a light source according to the posture of the mobile terminal and a position of the light source (based on the orientation, it determines whether the measurement plane faces a direction of the ambient light source, wherein the direction of the ambient light source is a default direction or a direction input by the user); and
adjusting, by the mobile terminal, display brightness of the display screen according to the orientation relationship by: decreasing, in response to determining that the display screen faces toward the light source and a light sensor of the mobile terminal detects brightness greater than a first preset threshold, the display brightness of the display screen, wherein the first preset threshold is a value acquired when the light sensor faces toward the light source at a position farthest away from the light source in a preset region: or increasing, in response to determining that the display screen faces away from the light source and a light sensor of the mobile terminal detects brightness less than a second preset threshold, the display brightness of the display screen, wherein the second preset threshold is a value acquired when the light sensor faces away from the light source at a position closest to the light source in a preset region (as shown in fig. 2A, the backlight is adjusted depends on the orientation of the device and [0043] in a first way, the electronic device may obtain a distance between the object and the electronic device by a distance sensor and detect whether the distance is less than a distance threshold. The distance sensor may be implemented, for example, as an infrared range sensor or a laser range sensor. If the distance is less than the distance threshold, it is determined that the electronic device is located on or near the object and thus the electronic device is not being actively used by the user. If the distance is greater than the distance threshold, it is determined that the electronic device is not located on or close to the object and thus the electronic device is being actively used by the user).
Li does not specifically disclose the preset region is a region that comprises the mobile terminal as a center and a preset numerical value as a radius.
However, in the same endeavor, Chen discloses the preset region is a region that comprises the mobile terminal as a center and a preset numerical value as a radius (the obtained relative to the view angle of the edge area, comprising: obtaining the radius of the edge area, obtaining the display area is located in the arc length of the portion of the edge region and the central region, obtaining the sight and the radius obtained by the arc and the horizon to obtain the visual angle (summary section)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Li to further include Chen’s method of brightness control method based on the center and radius of the display device in order to  the display effect of the display device with intention of displaying a clear image.

 As to claim 16, Li discloses a non-transitory computer-readable storage medium storing a plurality of programs for execution by a mobile terminal having one or more processors ([0008] In another embodiment, a non-transitory computer-readable storage medium having stored therein instructions is disclosed), 
wherein the plurality of programs, when executed by the one or more processors, cause the mobile terminal to perform acts comprising: determining a posture of the mobile terminal;
determining an orientation relationship between a display screen of the mobile terminal and a light source according to the posture of the mobile terminal and a position of the light source (based on the orientation, it determines whether the measurement plane faces a direction of the ambient light source, wherein the direction of the ambient light source is a default direction or a direction input by the user); and
adjusting, by the mobile terminal, display brightness of the display screen according to the orientation relationship by: decreasing, in response to determining that the display screen faces toward the light source and a light sensor of the mobile terminal detects brightness greater than a first preset threshold, the display brightness of the display screen, wherein the first preset threshold is a value acquired when the light sensor faces toward the light source at a position farthest away from the light source in a preset region: or increasing, in response to determining that the display screen faces away from the light source and a light sensor of the mobile terminal detects brightness less than a second preset threshold, the display brightness of the (as shown in fig. 2A, the backlight is adjusted depends on the orientation of the device and [0043] in a first way, the electronic device may obtain a distance between the object and the electronic device by a distance sensor and detect whether the distance is less than a distance threshold. The distance sensor may be implemented, for example, as an infrared range sensor or a laser range sensor. If the distance is less than the distance threshold, it is determined that the electronic device is located on or near the object and thus the electronic device is not being actively used by the user. If the distance is greater than the distance threshold, it is determined that the electronic device is not located on or close to the object and thus the electronic device is being actively used by the user).
Li does not specifically disclose the preset region is a region that comprises the mobile terminal as a center and a preset numerical value as a radius.
However, in the same endeavor, Chen discloses the preset region is a region that comprises the mobile terminal as a center and a preset numerical value as a radius (the obtained relative to the view angle of the edge area, comprising: obtaining the radius of the edge area, obtaining the display area is located in the arc length of the portion of the edge region and the central region, obtaining the sight and the radius obtained by the arc and the horizon to obtain the visual angle (summary section)).


As to claim 2, the combination of Li and Chen discloses the method of claim 1. Li further discloses the orientation relationship between the display screen and the light source comprises one of following orientations: a first orientation that the display screen faces towards the light source or a second orientation that the display screen faces away from the light source (Li, step 202, fig. 2A).

3-4. (Canceled)

As to claim 5, the combination of Li and Chen discloses the method of claim 1. Li further discloses acquiring, by the mobile terminal, an adjustment parameter of the display brightness, wherein adjusting, by the mobile terminal, the display brightness of the display screen comprises: decreasing or increasing, by the mobile terminal, the display brightness of the display screen according to the adjustment parameter ([0046] for example, the electronic device may obtain the corrected backlight brightness level by adding to the reference backlight brightness level with a preset value, or by multiplying the reference backlight brightness level by a preset ratio. For example, the electronic device may set the preset ratio to a value in a range of, e.g., 1.05 to 1.1).

As to claim 6, the combination of Li and Chen discloses the method of claim 1. Li further discloses determining, by the mobile terminal, the posture of the mobile terminal comprises: determining, by the mobile terminal, the posture of the mobile terminal according to data acquired by an acceleration sensor of the mobile terminal (In some embodiments, the sensor component 514 may also include an accelerometer sensor, a gyroscope sensor or gravity sensor (522), fig. 5).

As to claim 8, the combination of Li and Chen discloses the mobile terminal of claim 7. Li further discloses the orientation relationship between the display screen and the light source comprises one of following orientations: a first orientation that the display screen faces toward the light source or a second orientation that the display screen faces away from the light source (step 202, fig. 2A).

9. (Canceled)

As to claim 10, the combination of Li and Chen discloses the mobile terminal of claim 7. Li further discloses the processor is further configured to: acquire an adjustment parameter of the display brightness; and decrease or increase the display brightness of the display screen according to the adjustment parameter (as shown in fig. 2A, the backlight is adjusted depends on the orientation of the device).


As to claim 12, the combination of Li and Chen discloses the device of claim 11. Li further discloses the orientation relationship between the display screen and the light source comprises one of following orientations: a first orientation that the display screen faces toward the light source or a second orientation that the display screen faces away from the light source (as shown in fig. 2A, the backlight is adjusted depends on the orientation of the device).

13. (Canceled)

As to claim 14, the combination of Li and Chen discloses the device of claim 11. Li further discloses the device is caused to perform acts further comprising: acquiring an adjustment parameter of the display brightness, decreasing or increasing the display brightness of the display screen according to the adjustment parameter.

As to claim 15, the combination of Li and Chen discloses the device of claim 11. Li further discloses determining the posture of the mobile terminal comprises: determining the posture of the mobile terminal according to data acquired by an acceleration sensor of the mobile terminal.

As to claim 17, the combination of Li and Chen discloses the non-transitory computer-readable storage medium of claim 16. Li further discloses the orientation relationship between the display screen and the light source comprises one of following orientations: a first orientation that the display screen faces toward the light source or a (as shown in fig. 2A, the backlight is adjusted depends on the orientation of the device).

18. (Canceled)

As to claim 19, the combination of Li and Chen discloses the non-transitory computer-readable storage medium of claim 16. Li further discloses the mobile terminal is caused to perform acts further comprising: acquiring an adjustment parameter of the display brightness, wherein adjusting the display brightness of the display screen comprises: decreasing or increasing the display brightness of the display screen according to the adjustment parameter ([0049] Since the brightness acquired by the light sensor is lower than the actual brightness of the ambient light when the light sensor faces away from the light source, the corrected backlight brightness level calculated when the light sensor faces away from the light source is higher than the reference backlight brightness level calculated when the light sensor faces the light source).

As to claim 20, the combination of Li and Chen discloses the non-transitory computer-readable storage medium of claim 16. Li further discloses the mobile terminal is caused to perform acts further comprising: determining the posture of the mobile terminal according to data acquired by an acceleration sensor of the mobile terminal (In some embodiments, the sensor component 514 may also include an accelerometer sensor, a gyroscope sensor or gravity sensor (522), fig. 5).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        9/15/2021